Citation Nr: 0835213	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  03-18 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-operative lysis of adhesions following hernia repair.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1983 to May 
1983.  He had periods of active duty for training, including 
from May 1986 to June 1986.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
New Orleans, Louisiana.  
	
The Board notes that the issue at bar has been 
recharacterized as an initial increased rating claim, based 
on a March 2001 VA Form 21-4138 filed subsequent to the 
January 2001 rating decision which granted the veteran 
service connection for the issue on appeal.  The Board 
construes this February VA Form 21-4138 as a timely notice of 
disagreement to that rating decision.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  The Board notes that while the 
issue of the residuals of the veteran's hernia surgery 
originally included only his scar, rating decisions over the 
years expanded the residuals covered by this surgery.  
Specifically, a Decision Review Officer's decision of June 
2003 re-framed the issue to include the claim at bar.

In December 2007 the Board remanded the matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now ready for 
appellate disposition.


FINDING OF FACT

The veteran's post-operative lysis of adhesions following 
hernia repair is manifested by complaints of abdominal pain 
and constipation, but the objective evidence does not 
demonstrate moderately severe adhesions, with evidence of 
partial obstruction manifested by delayed motility of barium 
meal and less frequent and less prolonged episodes of pain. 




CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 10 percent for post-operative lysis of adhesions following 
hernia repair are not met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.7, 4.114, Diagnostic Code 7301 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

As noted in the introduction, the veteran has appealed the 
initial evaluation assigned for this disorder.  As such, the 
severity of his disability is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present. See Fenderson v. West, 12 Vet. App. 
119 (1999).

It is observed that the schedular criteria for disabilities 
of the digestive system under 38 C.F.R. § 4.114 underwent 
revision during the pendency of this appeal, effective July 
2, 2001. However, Diagnostic Code 7301 remained unaltered by 
such revisions.  Both prior to and after July 2, 2001, 
Diagnostic Code 7301 provides a 10 


percent rating for moderate adhesions of the peritoneum, with 
pulling pain on attempting to work or aggravated by movements 
of the body, or occasional episodes of colic pain, nausea, 
constipation (perhaps alternating with diarrhea) or abdominal 
distension.  In order to be entitled to the next-higher 30 
percent evaluation, the evidence must demonstrate moderately 
severe adhesions of the peritoneum, with partial obstruction 
manifested by delayed motility of barium meal and less 
frequent and less prolonged episodes of pain.  A 50 percent 
evaluation requires severe symptoms, definite partial 
obstruction shown by X-ray, with frequent and prolonged 
episodes of severe colic distension, nausea or vomiting 
following severe peritonitis, ruptured appendix, perforated 
ulcer, or operation with drainage.

While the evidence of record does reflect complaints of 
abdominal pain and constipation, there is no evidence of 
partial obstruction.  Overall, the veteran's disability 
picture is not most nearly approximated by the next-higher 30 
percent rating under Diagnostic Code 7301.

In May 2002 the veteran was diagnosed with lysis of the 
adhesions from his 1986 hernia surgery.  VA treatment notes 
and private medical records consistently document complaints 
of abdominal pain and constipation.  For example, a June 2006 
VA treatment record noted the veteran has occasional 
constipation.  A November 2005 x-ray revealed moderate fecal 
retention.  A separate November 2005 VA treatment note 
documented abdominal pain that was likely secondary to 
constipation.  In August 2004 a VA provider documented the 
veteran's complaints of a "pulling" sensation and pain.  In 
June 2004 a VA provider found he has constipation and gas.  

The aforementioned findings of pelvic pain and alternating 
bouts of constipations and diarrhea do not meet the criteria 
for moderately severe symptoms.  Rather, they more closely 
approximate the criteria set for a 10 percent evaluation.  
Furthermore, the record is completely devoid of evidence of 
partial obstruction manifested by delayed motility of barium 
meal and less frequent and less prolonged episodes of pain.  
To the contrary, a VA medical opinion was sought in March 
2008, and the 


examiner found there is "no evidence of obstruction."  The 
examiner further stated that the veteran's "[c]urrent 
stomach conditions is less likely as not (less than 50/50 
probability) caused by or a result of adhesions from 
surgery."  While a number of other VA examinations have been 
conducted throughout the course of this appeal, none other 
than the March 2008 report contain information sufficient for 
rating this claim.

The Board has also considered the statements made by the 
veteran and the August 2005 letter by the office manager of a 
law firm, however, these can not be used as bases to award an 
increased rating in this case. The veteran is competent to 
describe the pain he has associated with his service-
connected disability, but here the Board considers the 
statements of the veteran and his associate in light of 
competent medical evidence.

Based on the foregoing, the Board finds that the evidence 
does not warrant a rating in excess of 10 percent for post-
surgical abdominal adhesions.  While the requirements of 
Fenderson have been considered, the evidence of record shows 
that the veteran's lysis of adhesions has not warranted a 
compensable rating at any point in the appeal period.  There 
is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
veteran; the benefit-of-the-doubt rule is not applicable, and 
the appeal is denied.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).   

In addition, the Board notes that the veteran's 
representative seeks extraschedular consideration for this 
claim, in a November 2004 brief, for example.  The Board does 
not find that consideration of an extraschedular evaluation 
is warranted in this case.  As recently held by the Court in 
Thun v. Peake, No. 05-2066 (U.S. Vet. App. April 23, 2008), 
the threshold factor for extraschedular consideration is a 
finding on part of the Regional Office (RO) or the Board that 
the evidence presents such an exceptional disability picture 
that the available schedular evaluations for the service-
connected disability at issue are inadequate.  See Fisher v. 
Principi, 4 Vet. 


App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication 
Procedure Manual pt. III, subpart iv, ch. 6, sec. B(5)(c).  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for this disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extraschedular consideration is 
required.  See VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  

Here, the threshold factor for extraschedular consideration 
has not been met.  The Board does not find the rating 
schedule is impractical in addressing the symptoms of the 
veteran's lysis of adhesions from his hernia surgery.  The 
rating schedule contemplates pain, obstruction, nausea, 
vomiting, diarrhea, and constipation, all which appear to 
constitute the veteran's primary complaints regarding his 
disability.   He simply does not meet the criteria for a 
higher rating under the rating schedule.  
The veteran's disability picture is adequately contemplated 
by the rating schedule, the assigned evaluation is adequate, 
and no referral for extraschedular consideration is required.  
Moreover, extraschedular consideration is undertaken where 
there is evidence of unusual or exceptional circumstances, 
such as marked interference with employment or frequent 
periods of hospitalization related to the service-connected 
disorder, that takes the case outside the norm.  38 C.F.R. § 
3.321(b)(1) (2007).  Ordinarily, the VA Schedule for Rating 
Disabilities will apply unless there are exceptional or 
unusual factors that would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Here, the evidence does not include documentation of 
frequent inpatient hospitalization for the disorder, and 
there is no evidence that the lysis of adhesions causes 
marked impairment with employment. Although the veteran is 
unemployed, the records from the Social Security 
Administration reflect that this resulted from nonservice- 
connected knee disorders. 

For all of the above reasons, the Board does not find that 
the state of the veteran's lysis of adhesions following his 
hernia surgery warrants referral to the Under 


Secretary for Benefits or the Director of Compensation and 
Pension Service for consideration of the assignment of an 
extraschedular rating.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
April 2004, June 2001, May 2001, and April 2001 provided the 
veteran with an explanation of the type of evidence necessary 
to substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The letter of April 
2004 specifically informed the veteran that he should submit 
any additional evidence that 


he had in his possession.  VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.

Not all of the veteran's initial duty-to-assist letters were 
provided before the adjudication of his claim.  However, 
after he was provided the letters he was given a full 
opportunity to submit evidence, and his claim was 
subsequently readjudicated.  He has not claimed any prejudice 
as a result of the timing of the letters, and the Board finds 
no basis to conclude that any prejudice occurred.  Any notice 
defect in this case was harmless error.  The content of the 
aggregated notices, including the notice letters subsequently 
issued, fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  After VA provided this 
notice, the veteran communicated on multiple occasions with 
VA, without informing it of pertinent evidence.  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  While the notices provided do not include any 
information concerning the evaluation or the effective date 
that could be assigned should the claim have been granted, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this 
decision affirms the RO's denial of service connection, the 
veteran is not prejudiced by the failure to provide him that 
further information.  For all of these reasons, the Board 
concludes that the appeal may be adjudicated without a remand 
for further notification.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
post service treatment records have been obtained.  He was 
afforded the opportunity for a personal hearing.  He has 
undergone numerous VA examinations.  The Board does not have 
notice of any additional relevant evidence which is available 
but has 


not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  


ORDER

An initial increased disability rating in excess of 10 
percent for post-operative lysis of adhesions following 
hernia repair is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


